UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 Commission File No. 001-33037 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. (Exact name of registrant as specified in its charter) Virginia 20-1417448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6830 Old Dominion Drive McLean, Virginia 22101 (Address of principal executive offices) (zip code) (703) 893-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act: Large accelerated fileroAccelerated filer xSmaller reporting company o Non-accelerated filero(Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of October 31, 2012, there were 11,590,212 shares of common stock outstanding. SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. FORM 10-Q September 30, 2012 INDEX PAGE PART 1 - FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 2 Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2012 and 2011 3 Consolidated Statements of Changes in Stockholders’ Equity for the nine months ended September 30, 2012 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 5 Notes to Consolidated Financial Statements 6- 29 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 30- 42 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 43-45 Item 4 – Controls and Procedures 46 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 48 Item 1A – Risk Factors 48 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3 – Defaults Upon Senior Securities 48 Item 4 – Mine Safety Disclosures 48 Item 5 – Other Information 48 Item 6 - Exhibits 48 Signatures 49 Certifications 50-52 ITEM I - FINANCIAL INFORMATION PART I - FINANCIAL STATEMENTS SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. CONSOLIDATED BALANCE SHEETS (dollars in thousands, except per share amounts) (Unaudited) September 30, December 31, ASSETS Cash and cash equivalents: Cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions Total cash and cash equivalents Securities available for sale, at fair value 49 Securities held to maturity, at amortized cost (fair value of $81,609 and $34,464, respectively) Covered loans Non-covered loans Total loans Less allowance for loan losses ) ) Net loans Stock in Federal Reserve Bank and Federal Home Loan Bank Bank premises and equipment, net Goodwill Core deposit intangibles, net FDIC indemnification asset Bank-owned life insurance Other real estate owned Deferred tax assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Noninterest-bearing demand deposits $ $ Interest-bearing deposits: NOW accounts Money market accounts Savings accounts Time deposits Total interest-bearing deposits Total deposits Securities sold under agreements to repurchase and othershort-term borrowings Federal Home Loan Bank (FHLB) advances Other liabilities Total liabilities Commitments and contingencies (See Note 5) - - Stockholders’ equity: Preferred stock, $.01 par value.Authorized 5,000,000 shares;no shares issued and outstanding - - Common stock, $.01 par value.Authorized 45,000,000 shares;issued and outstanding, 11,590,212 shares at September 30, 2012 and December 31, 2011 Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 2 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands, except per share amounts) (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, (As Restated) (As Restated) Interest and dividend income : Interest and fees on loans $ Interest and dividends on taxable securities Interest and dividends on other earning assets 66 Total interest and dividend income Interest expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Account maintenance and deposit service fees Income from bank-owned life insurance Bargain purchase gain on acquisition - - - Gain on sale of loans - - - Net gain (loss) on other real estate owned 24 - ) ) Gain on other assets - - 14 - Net gain on sale of available for sale securities - - Total other-than-temporary impairment losses (OTTI) Portion of OTTI recognized in other comprehensive income (before taxes) - - 4 - Net credit related OTTI recognized in earnings ) Other 63 62 Total noninterest income Noninterest expenses: Salaries and benefits Occupancy expenses Furniture and equipment expenses Amortization of core deposit intangible Virginia franchise tax expense Merger expenses 11 - - FDIC assessment Data processing expense Telephone and communication expense Change in FDIC indemnification asset ) ) Other operating expenses Total noninterest expenses Income before income taxes Income tax expense Net income $ Other comprehensive income: Unrealized gain (loss) on available for sale securities $ ) $ ) $ ) $ Realized amount on securities sold, net ) - ) - Non-credit component of other-than-temporary impairment on held-to-maturity securities ) 26 Accretion of amounts previously recorded upon transfer to held-to-maturity from available-for-sale ) Net unrealized gain 64 ) Tax effect 21 ) 50 Other comprehensive income 43 ) 99 Comprehensive income $ Earnings per share, basic and diluted $ See accompanying notes to consolidated financial statements. 3 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 (dollars in thousands, except per share amounts) (Unaudited) Accumulated Additional Other Common Paid in Retained Comprehensive Stock Capital Earnings Loss Total Balance - January 1, 2012 $ ) $ Comprehensive income: Net income Change in unrealized gainon available for sale securities (net of tax benefit, $102) ) ) Change in unrecognized loss on securities held to maturity for which a portion of OTTI has been recognized (net of tax expense, $203 and accretion, $77 and amounts recorded into other comprehensive income at transfer) Dividends on common stock ($.015 per share) ) ) Stock-based compensation expense Balance - September 30, 2012 $ ) $ See accompanying notes to consolidated financial statements. 4 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (dollars in thousands) (Unaudited) (As Restated) Operating activities: Net income $ $ Adjustments to reconcile net incometo net cash and cash equivalents providedby operating activities: Depreciation Amortization of core deposit intangible Other amortization, net (1 ) Accretion of loan discount ) ) (Increase) decrease in FDIC indemnification asset ) Provision for loan losses Earnings on bank-owned life insurance ) ) Stock based compensation expense Bargain purchase gain on acquisition ) - Net gain on sale of available for sale securities ) - Gain on sale of loans ) - Impairment on securities Net loss on other real estate owned Net (increase) decrease in other assets ) Net increase in other liabilities Net cash and cash equivalents provided by operating activities Investing activities: Purchases of securities available-for-sale ) - Proceeds from sales of securities available for sale - Proceeds from paydowns, maturities and calls of securities available for sale Purchases of securities held to maturity ) - Proceeds from paydowns, maturities and calls of securities held to maturity Loan originations and payments, net ) Proceeds from sale of HarVest loans - Proceeds from sale of SBA loans - Net cash received in HarVest acquisition - Net (increase) decrease in stock in Federal Reserve Bank and Federal Home Loan Bank ) Proceeds from cash surrender value of bank-owned life insurance - Proceeds from sale of other real estate owned Payments received on FDIC indemnification asset Purchases of bank premises and equipment ) ) Net cash and cash equivalents provided by (used in) investing activities ) Financing activities: Net decrease in deposits ) ) Cash dividends paid - common stock ) - Proceeds from Federal Home Loan Bank advances - Repayment of Federal Home Loan Bank advances ) - Net increase (decrease)in securities sold under agreement to repurchase and other short-term borrowings ) Net cash and cash equivalents provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information Cash payments for: Interest $ $ Income taxes Supplemental schedule of noncash investing and financing activities Transfer from non-covered loans to other real estate owned Transfer from covered loans to other real estate owned - 82 See accompanying notes to consolidated financial statements. 5 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. Notes to Consolidated Financial Statements (Unaudited) September 30, 2012 1.ACCOUNTING POLICIES Southern National Bancorp of Virginia, Inc. (“Southern National”) is a corporation formed on July 28, 2004 under the laws of the Commonwealth of Virginia and is the holding company for Sonabank (“Sonabank”) a Virginia state chartered bank which commenced operations on April 14, 2005.The principal activities of Sonabank are to attract deposits and originate loans as permitted under applicable banking regulations.Sonabank operates 15 branches in Virginia located in Fairfax County (Reston, McLean and Fairfax), in Charlottesville, Warrenton (2), Loudoun County (Middleburg, Leesburg (2), and South Riding), Front Royal, New Market, Richmond, Haymarket and Clifton Forge, and five branches in Maryland (four in Montgomery County and one in Frederick County). Sonabank assumed substantially all of the deposits and liabilities and acquired substantially all of the assets of the HarVest Bank of Maryland from the FDIC as receiver. The acquisition included HarVest Bank’s branches in Bethesda, North Rockville, Germantown and Frederick. Adding the new branches to an existing branch in Rockville brings Sonabank’s total number of branches in Maryland to five, four of which are in Montgomery County. This was a strategic acquisition for Sonabank given the expansion into an affluent market. Full details on the transaction are contained in an 8-K/A filed on July 13, 2012. The consolidated financial statements include the accounts of Southern National Bancorp of Virginia, Inc. and its subsidiary.Significant inter-company accounts and transactions have been eliminated in consolidation. The unaudited consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles (“U. S. GAAP”) for interim financial information and instructions for Form 10-Q and follow general practice within the banking industry.Accordingly, the unaudited consolidated financial statements do not include all of the information and footnotes required by U. S. GAAP for complete financial statements.However, in the opinion of management, all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of the interim periods presented have been made. The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year. For further information, refer to the consolidated financial statements and footnotes thereto included in Southern National’s Form 10-K for the year ended December 31, 2011. As disclosed in our 2011 Annual Report on Form 10-K filed on April 16, 2012, Southern National restated its financial statements for the year ended December 31, 2009, the interim quarterly periods and year ended December 31, 2010 and the interim quarterly periods through September 30, 2011.In December 2009, we acquired Greater Atlantic Bank from the FDIC.We identified errors in the purchase accounting related to that acquisition.All amounts for the three and nine months ended September 30, 2011 set forth in this Quarterly Report on Form 10-Q, as applicable, reflect the restatement of previously issued financial statements.See Note 8 for further details. 6 Use of Estimates The preparation of the consolidated financial statements in conformity with U. S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from these estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the carrying value of investment securities, other than temporary impairment of investment securities, the valuation of goodwill and intangible assets, fair value measurements related to assets acquired and liabilities assumed from business combinations, the FDIC indemnification asset,mortgage servicing rights, other real estate owned and deferred tax assets. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-04, Fair Value Measurement (Topic 820), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS. The guidance clarifies and expands the disclosures pertaining to unobservable inputs used in Level 3 fair value measurements, including the disclosure of quantitative information related to (1)the valuation processes used, (2)the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs, and (3)use of a nonfinancial asset in a way that differs from the asset’s highest and best use. The guidance also requires disclosure of the level within the fair value hierarchy for assets and liabilities not measured at fair value in the statement of financial position but for which the fair value is disclosed. The amendments in this Update are to be applied prospectively, effective during interim and annual periods beginning after December15, 2011. This ASU was adopted in the first quarter of 2012 and its requirements are reflected in our disclosures. In September2011, the FASB issued ASU 2011-05, Comprehensive Income (Topic 220), Presentation of Comprehensive Income.This ASU amends the disclosure requirements for the presentation of comprehensive income. The amended guidance eliminates the option to present components of other comprehensive income (OCI) as part of the statement of changes in stockholder’s equity. Under the amended guidance, all changes in OCI are to be presented either in a single continuous statement of comprehensive income or in two separate but consecutive financial statements. The changes are effective for fiscal years, and interim periods within those years, beginning after December15, 2011. In December 2011, the FASB issued ASU 2011-12 to defer changes that relate to the presentation of reclassification adjustments but the other requirements of ASU 2011-05 remain in effect. We present OCI in a single continuous statement of comprehensive income. In October2012, the FASB issued ASU 2012-06, Business Combinations (Topic 805), Subsequent Accounting for an Indemnification Asset Recognized at the Acquisition Date as a Result of a Government-Assisted Acquisition of a Financial Institution.The amendments of this ASU clarify the applicable guidance for subsequently measuring an indemnification asset recognized as a result of a government-assisted acquisition of a financial institution. The amended guidance requires an indemnification asset recognized in a government-assisted acquisition of a financial institution that includes a loss-sharing agreement to be measured on the same basis as the indemnified asset and changes in the indemnification asset to be amortized over the lesser of the term of the indemnification agreement or the remaining life of the indemnified assets. The changes are effective for fiscal years, and interim periods within those years, beginning after December15, 2012. The guidance will be applied prospectively to any new indemnification assets acquired and to changes in expected cash flows of existing indemnification assets occurring on or after the date of adoption. Any unamortized balance that exists at the date of adoption also will be amortized over the shorter of the remaining term of the loss-sharing agreement or the remaining life of the indemnified assets. Early adoption is permitted. We applied the proposed guidance in this ASU in determining the amortization period for the indemnification asset resulting from our re-forecasting of estimated recoveries under the loss-sharing agreement with the FDIC for the 2009 Greater Atlantic Bank acquisition in the second quarter of 2012. 7 2. STOCK- BASED COMPENSATION In 2004, the Board of Directors adopted a stock option plan that authorized the reservation of up to 302,500 shares of common stock and provided for the granting of stock options to certain directors, officers and employees.As of September 30, 2012, options to purchase an aggregate of 302,500 shares of common stock were outstanding and no shares remained available for issuance under this plan. The 2010 Stock Awards and Incentive Plan was approved by the Board of Directors in January 2010 and approved by the stockholders at the Annual Meeting in April 2010. The 2010 plan authorized the reservation of 700,000 shares of common stock for the granting of stock awards. The options granted to officers and employees are incentive stock options and the options granted to non-employee directors are non-qualified stock options.The purpose of the plan is to afford key employees an incentive to remain in the employ of Southern National and to assist in the attracting and retaining of non-employee directors by affording them an opportunity to share in Southern National’s future success.Under the plan, the option’s exercise price cannot be less than the fair market value of the stock on the grant date.The maximum term of the options is ten years and options granted may be subject to a graded vesting schedule. SNBV granted 19,000 options during the first nine months of 2012. The fair value of each option granted is estimated on the date of grant using the Black-Scholes options-pricing model.The following weighted-average assumptions were used to value options granted in the nine months ended September 30, 2012: Expected life 10 years Expected volatility % Risk-free interest rate % Weighted average fair value per option granted $ The risk-free interest rate was developed using the U. S. Treasury yield curve for periods equal to the expected life of the options on the grant date.An increase in the risk-free interest rate will increase stock compensation expense on future option grants. The dividend yield has a de minimis impact on the fair value of the awards given the recent iniation of the dividend and the amount. For the three and nine months ended September 30, 2012, stock-based compensation expense was $49 thousand and $146 thousand, respectively, compared to $47 thousand and $120 thousand for the same periods last year.As of September 30, 2012, unrecognized compensation expense associated with the stock options was $518 thousand, which is expected to be recognized over a weighted average period of 3.2 years. 8 A summary of the activity in the stock option plan during the nine months ended September 30, 2012 follows (dollars in thousands): Weighted Weighted Average Average Remaining Aggregate Exercise Contractual Intrinsic Shares Price Term Value Options outstanding, beginning of period $ Granted Forfeited ) Exercised - - Options outstanding, end of period $ Vested or expected to vest $ $ Exercisable at end of period $ $
